Citation Nr: 0917122	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-38 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
palpitations.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for coronary artery 
disease.  

5.  Entitlement to service connection for anxiety.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to April 
1977.  

This appeal arises from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The issues of service connection for coronary artery and 
heart palpitations are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for hypertension and 
heart palpitations in a December 1977 rating decision.  The 
Veteran was notified by the RO that his claims had been 
denied in a January 1978 letter.  The Veteran did not appeal.  

2.  The evidence submitted since December 1977 raises a 
reasonable possibility of substantiating the claims for 
service connection for hypertension and heart palpitations.  

3.  Service treatment records include diagnosis and treatment 
of hypertension.  

4.  Post service records include a current diagnosis of 
hypertension.  

5.  Service treatment records include documentation of 
symptoms of anxiety.  

6.  There is no post service or current diagnosis of an 
anxiety disorder.  


CONCLUSIONS OF LAW

1.  The December 1977 rating decision denying service 
connection for hypertension and heart palpitations is final.  
38 C.F.R. § 3.104,19.153 (1977).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for hypertension and heart 
palpitations.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. 
§ 3.156 (2008)

3.  The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

4.  The criteria for service connection for anxiety have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The Veteran filed his request to reopen his claim for service 
connection for hypertension and heart palpitations and 
service connection for coronary artery disease in August 
2005.  In Kent v. Nicholson, 20 Vet. App. 1 (2006) it was 
held that VA must generally inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented to reopen 
such claims, that is to say, that new and material evidence 
is required.  The Court noted that the terms new and material 
have specific, technical meanings that are not commonly known 
to VA claimants, suggesting that VA should define these terms 
in its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  The VA sent the Veteran a letter in 
November 2005.  The VA explained to the Veteran that the 
claims for service connection for hypertension and an 
irregular heart beat had been previously denied and that new 
and material evidence must be submitted to reopen those 
claims.  The letter explained that the new and material 
evidence must raise a reasonable possibility of 
substantiating the claim.  The RO explained the claims were 
previously denied as those disabilities were "not service 
connected."  In fact, the December 1977 rating decision 
stated there was no diagnosis of hypertension in service.  

In November 2005, the Veteran submitted his claim for service 
connection for anxiety.  The RO in a December 2005 letter to 
the Veteran corrected the earlier letter, and explained that 
the RO had denied the claims for hypertension and irregular 
heartbeat as there was no diagnosis in service.  The letter 
explained what the Veteran could do to substantiate his 
claim, what the evidence must show, and how VA could assist 
him in obtaining evidence.  

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
April 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
Veteran's service treatment records were obtained.  The 
private medical records identified by the Veteran have been 
obtained, except for those of Dr. N.  In November 2005, his 
office responded that all records older than seven years had 
been destroyed.  The Veteran was informed in the December 
2005 letter that those records had been received.  The 
Veteran has not identified any other treatment records or 
relevant evidence.  38 U.S.C.A. § 5103A.  In addition, a 
medical opinion was obtained and the Veteran was examined by 
VA.  As such, the Board finds there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the veteran 
will not be prejudiced as a result of the Board's 
adjudication of his claims.  

I.  New and Material Evidence 

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
review of the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2008).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2008).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  

A.  Hypertension and Heart Palpitations.  

On service entrance examination in December 1953 the clinical 
evaluation of the Veteran's heart was noted to be abnormal.  
A functional grade II, systolic pulmonic murmur was noted.  
The Veteran's blood pressure was recorded as being 120/68.  

Beginning in February 1974, service treatment records 
document increased blood pressure readings.  His blood 
pressure was 148/96.  March 1974 notes include blood pressure 
readings of 136/92 and 138/88.  Beginning in December 1974 
records include diagnosis of hypertension and Dyazide was 
prescribed for its treatment.  In January 1975, his blood 
pressure was recorded as 138/92.  High blood pressure 
controlled was diagnosed.  October 1976 readings were 
130/100, 130/88, 130/86 and 120/90.  

June 1970 service treatment records include an 
electrocardiographic (EKG) report that includes a clinical 
impression of "s/p MI" (status post myocardial infarction).  
It was normal.  The Veteran had periodic EKG's in service 
which were normal, until a September 1976 finding of a normal 
tracing, except for sinus arrhythmia.  

His April 1976 Report of Medical Examination checked that 
evaluation of the heart was normal.  His blood pressure as 
recorded as 124/80.  In the Notes, the examiner wrote that 
the Veteran had a palpitating heart in 1970 and on occasion 
elevated blood pressure, that was treated with medications.  
He was not taking medication at that time.  

One month prior to separation in March 1977, blood pressure 
readings of 148/108, 146/100, 132/100 and 140/94 were 
recorded.  

The Veteran was separated from the service in April 1977 and 
filed his claim for VA benefits in August 1977.  He was 
examined by VA in October 1977.  His blood pressure was 
recorded as being 140/88, 140/96, and 140/90.  An ECG was 
within normal limits.  Labile hypertension, by history, was 
diagnosed.  

The RO denied service connection for hypertension and heart 
palpitations in a December 1977 rating decision.  In this 
rating decision the RO stated there was no diagnosis of 
hypertension in service.  The Veteran was notified by the RO 
that his claims had been denied in a January 1978 letter.  
The Veteran did not appeal.  The December 1977 rating 
decision is final.  38 C.F.R. §§ 3.104, 19.153 (1977).  

The evidence submitted since the December 1977 rating 
decision includes the following: October 1990 private medical 
records that include a diagnosis of intermittent questionable 
hypertension;  August 1997 private records of a  diagnosis of 
hypertension; subsequent private medical records with a 
diagnosis of hypertension; and records dated in August 2005 
from Dr. S. that include indications of supraventricular 
tachycardia.  

The first test to determine if new and material evidence has 
been submitted is a review of the records to determine 
additional evidence has been received, that is not cumulative 
or redundant of evidence already of record.  And, second that 
the additional evidence is relevant to the issue.  The 
evidence submitted since December 1977 is new.  It includes 
post service diagnoses of hypertension.  It is not redundant 
or cumulative.  Evidence of diagnoses of hypertension after 
service are relevant to the claim for service connection for 
hypertension.  There are also indications of supraventricular 
tachycardia on stress testing in August 2005.  

Third, the evidence, both old and new, when considered as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  Service treatment records include diagnoses and 
treatment for hypertension.  One month prior to separation 
elevated blood pressure readings were recorded.  In addition, 
the VA examination during the initial post service years 
includes recorded elevated blood pressure readings.  The post 
service private medical records submitted include diagnoses 
of hypertension dating from 1997.  There is evidence of 
arrhythmia in service and current findings of 
supraventricular tachycardia on recent stress testing.  Those 
facts raise a reasonable possibility of substantiating the 
Veteran's claims for service connection for hypertension and 
tachycardia.  Therefore, new and material evidence has been 
submitted to reopen the claim.  

II.  Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2008).  

B.  Hypertension 

As the decision below grants service connection for 
hypertension there is no prejudice to the Veteran in 
proceeding to adjudicate his claim.  

The regulations define hypertension as diastolic blood 
pressure that is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2008).  

Service treatment records clearly include elevated blood 
pressure readings which meet the definition of hypertension.  
Hypertension was diagnosed and treated in service.  One month 
prior to service separation in March 1977 elevated blood 
pressure readings of 148/108, 146/100, 132/100 and 140/94 
were recorded.  These readings are consistent with diastolic 
hypertension as defined above.  

When the Veteran was examined by VA in October 1977 labile 
hypertension was diagnosed and elevated readings were 
recorded.  Those readings were 140/88, 140/96, and 140/90, 
which were predominantly at 90 or above for the diastolic.  
The private records since from 1990 include diagnoses of 
hypertension.  

A medical opinion was requested to address the question of 
whether the Veteran's current hypertension began in service.  
The medical record was reviewed and the VA physician 
concluded it would only be speculative to attribute the 
Veteran's current hypertension to service.  The Board has 
carefully reviewed the January 2006 opinion and found it 
inadequate for rating purposes.  The review of the evidence 
was clearly incomplete and failed to note two pertinent 
facts.  One, that hypertension was diagnosed and treated in 
service and two, that one month prior to separation in March 
1977 blood pressure readings consistent with diastolic 
hypertension were recorded.  Clearly, the VA physician did 
not read the service treatment records in their entirety.  
She heavily relied upon the notes in the retirement Report of 
Medical Examination which was conducted in April 1976, one 
year prior to the veteran's separation from the service in 
April 1977.  She also attributed the elevated blood pressure 
readings to anxiety or stomach upsets.  She noted valium was 
prescribed but did not comment upon the prescriptions for 
Dyazide.  Dyazide is prescribed for treatment of 
hypertension.  As the history relied upon by the VA physician 
was inaccurate her opinion is of no probative value.  

The Board considered whether it was necessary to request 
another medical opinion.  After reviewing the evidence the 
Board concluded there is sufficient evidence to establish the 
Veteran had a chronic disorder, hypertension, in service.  
The regulations provide that when a chronic disorder is first 
shown in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at some later date, however remote, are service 
connected unless clearly attributable to an intercurrent 
cause.  To establish chronicity in service there must be 
sufficient manifestations to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from isolated findings.  38 C.F.R. 
§ 3.303(b)(2008).  

The facts in this instance clearly demonstrate identification 
of the disease entity, that is diagnosis and treatment for 
hypertension in service.  Elevated readings are shown over a 
period of three years in service.  The elevated readings 
include diastolic readings of 90, dating over a period of 
three years, from 1974 to 1977.  Readings found over a period 
of three years, many of which include multiple readings on 
the same date, can not be considered isolated.  The Board 
noted the diagnosis of labile hypertension noted in the 
October 1977 VA examination report.  The regulations 
specifically define hypertension based on the predominant 
required blood pressure readings.  There is no requirement 
that they be constant or consistent.  Variation in readings 
is not a bar to diagnosis of hypertension.  "Predominant" 
only requires a showing that the majority of readings 
demonstrate they meet the definition.  

As a chronic disorder, hypertension was shown in service, and 
it is irrelevant how remote the next documentation in the 
records appears unless there is clearly an intercurrent 
cause.  There is a gap in the medical record between October 
1977 and October 1990.  The October 1990 record include a 
history given by the Veteran that he had hypertension in 
service but none since that time; however, there is no 
documentation of normal blood pressure readings during that 
period.  In addition, hypertension is not the type of 
disorder which may be diagnosed or described by a lay person.  
The Veteran is not competent to report whether to not he had 
elevated blood pressure readings or hypertension during that 
period as its symptoms are often silent and may not be 
evident to a lay person.  38 C.F.R. § 3.159 (2008).  

The Board has concluded the evidence supports the grant of 
service connection for hypertension.  



B.  Anxiety

Service treatment records document symptoms of anxiety 
associated with gastrointestinal symptoms in service.  Post 
service records do not include any treatment or diagnosis of 
a psychiatric disorder since the Veteran's separation from 
the service.  

In January 2006, the Veteran was examined by VA to determine 
if he currently has a psychiatric disorder.  The VA examiner 
concluded no current psychiatric disorder was demonstrated.  
There was no diagnosis of any psychiatric disorder in the 
report of VA examination.  In addition, the Veteran stated he 
had not received any treatment for a psychiatric disorder.  

A current diagnosis of a disability is a necessary element of 
a claim for service connection.  In the absence of a current 
diagnosis of anxiety, service connection is not warranted.  


ORDER

As new and material evidence has not been submitted, the 
claims for service connection for heart palpitations and 
hypertension are reopened.  

Service connection for hypertension is granted.  

Service connection for anxiety is denied.  


REMAND

The Veteran is also seeking service connection for coronary 
artery disease and heart palpitations.  As the decision above 
grants service connection for hypertension, that raises the 
question of whether the Veteran's coronary artery disease and 
heart palpitations, or supraventricular tachycardia first 
diagnosed after service, may be secondary to his 
hypertension.  Service connection is provided for disorders 
which are proximately due to or secondary to service-
connected disability.  38 C.F.R. § 3.310 (2008).  This is a 
question that must be addressed by a competent medical 
opinion.  For that reason, the claims for service connection 
for coronary artery disease and heart palpitations are 
remanded to obtain a medical opinion.  

The Veteran must be advised of the importance of reporting to 
the scheduled examination, and of the possible adverse 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be 
examined by a cardiologist.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
such a review was undertaken.  The 
cardiologist is asked to answer the 
following questions:  

Does the Veteran currently have a 
disorder whose symptoms include heart 
palpitations?  If so, please provide 
the diagnosis of such disorder.  

Is it at least as likely as not (50 
percent probability) that the Veteran 
coronary artery disease was caused or 
aggravated by his service-connected 
hypertension?  

Is it at least as likely as not (50 
percent probability) that the Veteran's 
disorder which causes heart 
palpitations was caused or aggravated 
by his service connected hypertension?  

2.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


